       Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 1 of 18




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                    EXHIBIT	  3	  
                   Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 2 of 18

Contact
                                     Hayley Weycer
www.linkedin.com/in/hayleyweycer     Account Executive, Google Cloud
(LinkedIn)                           Austin

Top Skills                           Experience
Social Media
Business Development                 Google
Customer Service                     2 years 11 months

                                     Account Executive, Google Cloud
                                     December 2020 - Present (2 months)


                                     Customer Development & Success, Automotive & Manufacturing,
                                     Google Cloud
                                     February 2020 - December 2020 (11 months)
                                     My role is an extension of the Key Account Team for Google Cloud's largest
                                     Enterprise customers. We strategize and support customer acquisition, cloud
                                     project management, customer engagement, training, and ongoing success.

                                     Google Cloud Program Manager, Enterprise Customer Development
                                     March 2018 - February 2020 (2 years)
                                     Austin, Texas Area


                                     Oracle
                                     Business Development Consultant
                                     July 2017 - March 2018 (9 months)
                                     Austin, Texas Area




                                     Education
                                     The University of Texas at Austin
                                     Bachelor of Science (B.S.), Advertising




                                                                       Page 1 of 1
                   Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 3 of 18

Contact
                                     Fred Eggert
www.linkedin.com/in/fredeggert       Deal Strategy & Operations | Google Cloud
(LinkedIn)                           Austin, Texas Metropolitan Area

Top Skills                           Summary
Microsoft Office
                                     Contact me via email, fredeggert@google.com
Leadership
Microsoft Excel

                                     Experience
                                     Google
                                     2 years 8 months

                                     Deal Strategy & Operations
                                     January 2021 - Present (1 month)
                                     Austin, Texas, United States


                                     Cross Sell Program Manager | Google Cloud
                                     May 2019 - January 2021 (1 year 9 months)
                                     Austin, Texas Area

                                     -Supporting the SMB market to deliver cutting edge technologies within the
                                     Google Cloud Platform/Google Workspace suite of solutions.
                                     -Enabling the customer facing team to deliver value on Google Workspace
                                     parallel services such as Google Voice and Google Cloud Platform

                                     Federal Account Representative | Google Cloud
                                     June 2018 - May 2019 (1 year)
                                     Austin, Texas Area

                                     Working with Fed/Civ Agencies to implement and execute on Google's cutting
                                     edge Cloud Technologies.


                                     Check Point Software Technologies, Ltd.
                                     Channel Services Manager, Strategic Accounts
                                     February 2017 - June 2018 (1 year 5 months)
                                     Reston, VA

                                     -Moved to supporting the Strategic Accounts renewal business for the Mid-
                                     Atlantic and New England regions for FY18
                                     -Primary objective is to maximize services revenue from existing customer
                                     base while driving upsells during periodic account reviews
                                     -Travel on site to clients for renewal consultation and planning alongside the
                                     account team

                                                                        Page 1 of 3
Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 4 of 18

                  -Coordinate with account teams to execute multi-quarter renewal plans and
                  sales cycles
                  -Drive reliable partner relationships to maximize effectiveness and quality
                  customer contact
                  -Carrying a $47M renewals quota


                  FY17: Mid-Atlantic & Carolinas Commercial
                  -Supporting the Mid-Atlantic and Carolinas Commercial Field Teams in the
                  Renewal Business
                  -Drove $13M in product and services renewals


                  Oracle
                  Sales Development Representative
                  February 2016 - February 2017 (1 year 1 month)
                  Reston, VA

                  Class Of Graduate: Winter, Feb '16
                  Q4FY16: Worked on the State and Local West team covering AK, HI, CA, OR,
                  WA expanding the Fusion Middleware footprint in those territories. Achieved
                  361% attainment.
                  Q1FY17: Moved to the hyper-focus Small & Midsize Governments team, a
                  strategic focus for Oracle. Covered AK, HI, CA, OR, WA, NV, ID. Achieved
                  179% attainment.
                  Q2FY17: Achieved 135% attainment.


                  Fellowship of Christian Athletes
                  Area Representative
                  May 2014 - January 2016 (1 year 9 months)
                  Southern Maryland

                  Working out of Southern Maryland in our Mid-Atlantice Region, I equip,
                  encourage, and empower over 25 high school and middle school huddles
                  including with the leadership and resources of FCA. Moreover, I oversee and
                  quite often coordinate our Coach's huddles as well as our community outreach
                  through several events per year across our three county region (Charles, St.
                  Mary's, Calvert). Our mission is to impact the world for Jesus Christ through
                  the influence of coaches and athletes.




                  Education
                  Georgetown University
                  Bachelor of Arts (B.A.), Government Major, Theology Minor
                                                     Page 2 of 3
Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 5 of 18

                  Mater Dei High School




                                            Page 3 of 3
                  Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 6 of 18

Contact
                                    Lauren Roche
www.linkedin.com/in/lauren-roche1   Professional Services at Google
(LinkedIn)                          Austin

Top Skills                          Experience
Management
Marketing                           Google
Microsoft Excel                     Google Cloud - Professional Services
                                    July 2020 - Present (7 months)
                                    Austin, Texas, United States


                                    McCombs School of Business, The University of Texas at Austin
                                    MBA Candidate
                                    August 2018 - May 2020 (1 year 10 months)
                                    Austin, Texas


                                    Next Coast Ventures
                                    MBA Intern
                                    January 2019 - December 2019 (1 year)
                                    Austin, TX

                                    Built by entrepreneurs, for entrepreneurs. At Next Coast, we focus on
                                    supporting the best entrepreneurs in the world as they build their businesses.
                                    We love the passion our entrepreneurs bring to solving big problems and we
                                    believe that type of innovation can happen on any coast.


                                    Google
                                    Google Cloud - MBA Intern
                                    May 2019 - August 2019 (4 months)
                                    Austin, Texas Area


                                    Quorum Software
                                    5 years 11 months

                                    Manager
                                    February 2017 - July 2018 (1 year 6 months)
                                    Houston, Texas Area


                                    Senior Consultant
                                    June 2014 - February 2017 (2 years 9 months)
                                    Houston, Texas Area


                                    Consultant
                                                                      Page 1 of 2
Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 7 of 18

                  September 2012 - June 2014 (1 year 10 months)
                  Houston, Texas Area


                  NOLA Couture
                  Senior Associate
                  April 2010 - May 2012 (2 years 2 months)
                  New Orleans, LA

                  Devised operational planning strategies for new product development including
                  material sourcing, manufacturing, transportation, storage, and distribution.
                  Coordinated merchandise production and subsequent marketing and sales
                  efforts.
                  Gathered research data for the new-to-enter markets, including target stores,
                  successful products, sales pricing, and required licensing agreements.
                  Oversaw a collective effort to redesign and re-launch the e-commerce website.


                  Formula Street
                  Brand Ambassador - Team Lead
                  January 2011 - April 2012 (1 year 4 months)
                  New Orleans, LA

                  Promoted leading brands and sample products through guerilla marketing
                  leading to an increase in sales and greater brand recognition.
                  Managed brand ambassadors during on-premise events to create a hands-on
                  marketing campaign built upon direct communication with consumers.




                  Education
                  The University of Texas at Austin - Red McCombs School of
                  Business
                  Master of Business Administration - MBA · (2018 - 2020)


                  Tulane University - A.B. Freeman School of Business
                  Management & Marketing · (2008 - 2012)


                  Copenhagen Business School
                  Study Abroad Program · (2010)


                  The Cambridge School of Weston
                   · (2004 - 2008)




                                                     Page 2 of 2
                  Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 8 of 18

Contact
                                    James Leonard
www.linkedin.com/in/                Global Channel Lead - G Suite Enterprise for Education at Google
jamesrobertleonard (LinkedIn)       Austin

Top Skills                          Summary
Educational Technology
                                    Access to Information is changing the way we communicate, work,
Public Speaking
                                    and learn. With the answer to any question always a click away,
Sales Management
                                    technology can make learning possible for everyone, anywhere.
Certifications
                                    At Google, we’re all about solving problems. Sometimes practically
Teaching Credential: Secondary
English                             and other times with wild, imaginative -- or even unimaginable --
                                    solutions. These ideas are born through education, when curiosity
                                    meets access to information. The technology we build and the
                                    programs we create are meant to turn curiosity into action. That’s
                                    why we have a vested interest in learning in all forms, and a
                                    commitment to make it equally possible.


                                    Our goal is to help more students feel engaged and love learning, to
                                    encourage their curiosity, to let them work together, to explore and
                                    create, to try something new, to make stuff and to always try again.


                                    Since behind every student are great teachers, we also focus on
                                    building products and tools designed for the classroom that help
                                    educators do what they do best, even better.


                                    Follow me on Twitter @ twitter.com/JamesLeonard1



                                    Experience
                                    Google
                                    7 years 8 months

                                    Global Channel Lead - G Suite Enterprise for Education
                                    September 2020 - Present (5 months)
                                    Austin, Texas, United States


                                    Head of Education Sales, UK/I
                                    July 2016 - September 2020 (4 years 3 months)
                                    London, United Kingdom


                                                                    Page 1 of 2
Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 9 of 18

                  Regional Manager, Texas + Midwest
                  June 2013 - July 2016 (3 years 2 months)
                  Mountain View, CA


                  IXL Learning
                  Educational Technology Consultant
                  July 2012 - June 2013 (1 year)
                  San Francisco Bay Area


                  Teach for America
                  English & Math Teacher
                  August 2010 - 2012 (2 years)
                  San Jose, CA

                  Teach for America is a national organization that cultivates a movement
                  of leaders working to ensure that all children have access to an excellent
                  education. I taught 6th and 7th Grade English and 6th Grade Math at River
                  Glen School in San Jose, CA.




                  Education
                  Boston College
                  BA, Political Science, Communication · (2006 - 2010)


                  Loyola Marymount University
                  Graduate Teaching Credential, Urban Education · (2010 - 2011)




                                                     Page 2 of 2
                 Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 10 of 18

Contact
                                      Claire Levatino
www.linkedin.com/in/claire-levatino   Account Executive, G Suite Specialist at Google
(LinkedIn)                            Austin

Top Skills                            Summary
Spanish
                                      Helping business take advantage of Google's Cloud technologies,
Leadership
                                      AI / Machine Learning, G Suite, and the ability to turn data into value.
Teamwork


Languages                             Experienced Account Manager and Researcher with a demonstrated
                                      history of working in the information services industry, client
English
                                      solutions, as well as a government background. Skilled in G Suite
Spanish
                                      Solution Sales, Google Cloud, Project Management, Customer/
Certifications                        Client Relations, Account Management, Sales Enablement &
                                      Training, Research, International Relations/Policy, and proficient
Project Management Foundations
                                      in Spanish. Strong research professional with a Bachelor’s Degree
Women in Business Leadership - SC
Johnson College of Business           focused in International/Global Studies, Spanish, and Geography
                                      from Texas A&M University.



                                      Experience
                                      Google
                                      Account Executive, Google Workspace Specialist
                                      March 2019 - Present (1 year 11 months)
                                      Austin, Texas Area

                                      - Part of the Enterprise Strategic Account Specialist team at Google managing
                                      Mid-Atlantic and south Eastern Google Workspace customers in the US,
                                      primarily focused on long tail accounts (100-1000 employees) for both new
                                      and existing customer segments
                                      - Consulting and educating customers on their Google Workspace
                                      Environment making sure they utilize their current platform effectively while
                                      increasing adoption of the features/functionalities on the next tiers of service
                                      (Basic, Business, Enterprise)
                                      - Implement sales and Go-to-Market strategies across the Eastern U.S. region,
                                      gathered customer and partner feedback to aide product development, and
                                      achieved strategic business goals via direct channels and partner enablement


                                      GLG (Gerson Lehrman Group)
                                      1 year 8 months

                                                                          Page 1 of 4
Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 11 of 18

                   Senior Associate, Client Solutions
                   January 2018 - February 2019 (1 year 2 months)
                   Austin, Texas Area

                   GLG is the world’s leading B2B platform connecting professionals with
                   expertise. We connect thousands of clients to the largest global network of
                   subject-matter experts across every sector. We bring the power of insight to
                   every great professional decision


                   Business leaders, investors, consultants, social entrepreneurs, and other top
                   professionals rely on GLG to learn in short- and long-term engagements from
                   its more than 500,000 members, experts in their respective fields. Clients
                   partner with GLG to address their most complex strategic challenges, make
                   better business decisions, and advance their careers through conversations,
                   mentorships, small group convenings, surveys, and other interactions—
                   all within a rigorous compliance framework. Global, technology-driven, and
                   nimble, GLG’s approximately 1,200 employees work in 22 offices in 12
                   countries. To find out more, visit GLG.it and follow @GLG.


                   I am part of the team serving Professional Services Firms for some of the
                   largest strategy consulting firms in the world.

                   Associate, Client Solutions
                   July 2017 - December 2017 (6 months)
                   Austin, Texas, Estados Unidos


                   U.S. House of Representatives
                   Intern in 17th District Congressman Bill Flores' Office
                   January 2017 - June 2017 (6 months)
                   Bryan, Texas, Estados Unidos

                   Assisted in duties carried out in regional Congressional office directly under
                   Regional Director
                   Contributed to constituent casework by contacting government agencies,
                   processing documents, and receiving citizen concerns for ten hours per week
                   Answered constituent phone calls, emails, and written correspondence


                   Texas A&M University
                   Student Worker
                   January 2016 - June 2017 (1 year 6 months)
                   Career Center

                   Interact directly with students and employers to ensure a friendly experience at
                   the Career Center.

                                                       Page 2 of 4
Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 12 of 18

                   Work with over 70 recruiters to provide an effective atmosphere for interviews.
                   Perform clerical duties such as copying, interviewer check-in, data entry,
                   answering calls, and scheduling appointments.


                   Accem
                   Intern
                   May 2016 - August 2016 (4 months)
                   Non Governemental Organization under the European Union
                   Provided work and attention to refugees and asylum-seekers in Sevilla, Spain
                   Unpaid internship five days a week speaking in all Spanish


                   Allen Academy
                   Extended Day Teacher
                   September 2015 - January 2016 (5 months)
                   Responsible for the lower school students that are enrolled in the extended
                   day program, picking them up from class, helping with homework, and
                   providing structure and supervision until their parents can come pick them up.


                   Mangieri's Pizza Cafe
                   Hostess/Cashier
                   May 2015 - January 2016 (9 months)
                   Austin, TX

                   Learned the inner workings of the service industry, how to deal with stress,
                   humility, and adaptability.
                   Sat guests hospitably and catered to any need they may have, while
                   organizing the flow and cleanliness of the restaurant
                   Took delivery, pick-up, and to-go orders teaching me how to interact with
                   customers and answer any questions they may have


                   Office of Texas Governor Greg Abbott
                   Intern in the Budget and Policy Office
                   June 2015 - August 2015 (3 months)
                   Austin, TX

                   Interned in the Governor’s Policy Department helping out the policy advisors
                   with analyzing bills, writing reports, attending meetings, scheduling, copying/
                   scanning, organizing bills, and anything else needed.
                   Had the opportunity to work with Texas state leaders and meet many important
                   people, including the Governor, teaching me professionalism, consistency, and
                   reliability
                   Unpaid position working five days a week

                                                      Page 3 of 4
Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 13 of 18


                   Texas Senate
                   Senate Messenger
                   May 2014 - August 2014 (4 months)
                   Austin, TX

                   Worked at the state capitol under the Sergeant at Arms running errands for the
                   Senators and working committees.
                   Performed clerical tasks for Texas Senators while working in the State Capitol.
                   Transported legislative documents between Senator offices.
                   Maintained high level of professionalism and integrity while working with
                   sensitive documents and corresponding with government officials.
                   Paid position working five days a week.




                   Education
                   Texas A&M University
                   Bachelor of Arts - BA, International/Global Studies · (2013 - 2017)


                   Texas A&M University
                   Bachelor of Arts - BA, Spanish Language and Literature · (2013 - 2017)


                   Stephen F. Austin High School
                   High School, Academy of Global Studies · (2009 - 2013)




                                                      Page 4 of 4
                Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 14 of 18

Contact
                                   Mark Strama
www.linkedin.com/in/mark-strama-   Director at Google
a737381 (LinkedIn)                 Austin


                                   Experience
                                   Google
                                   Director
                                   July 2013 - Present (7 years 7 months)
                                   Austin, Texas Area


                                   Texas House of Representatives
                                   State Representative
                                   January 2005 - June 2013 (8 years 6 months)


                                   NewVoter.com
                                   Founder and CEO
                                   1998 - 2000 (2 years)


                                   Rock The Vote
                                   Director of Programs
                                   1995 - 1997 (2 years)




                                   Education
                                   Brown University
                                   B.A., Philosophy and Political Science · (1986 - 1990)


                                   Memorial High School




                                                                     Page 1 of 1
                   Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 15 of 18

Contact
                                      Jason Hinds
www.linkedin.com/in/jasonhi           Managing Director of Customer Engineering - Google Cloud at
(LinkedIn)                            Google
                                      Austin, Texas Metropolitan Area
Top Skills
Security                              Summary
Microsoft Technologies
                                      Let me help your business aspirations become reality through the
Enterprise Architecture
                                      use of Google Cloud Technology and Solutions. I have led business
                                      development for Cloud Solutions in all industries across North and
Languages
                                      South America for the likes of all major players: Microsoft, Amazon
English (Native or Bilingual)
                                      Web Services and now Google.
Spanish (Professional Working)

                                      That means I can help you navigate through the IT and business
                                      needs requirements, the security discussions, the ROI justification,
                                      as well as the use-cases and stories. You'll need all of this and more
                                      if you really want to enable change.


                                      I am a true IT Change and Transition Agent! I can pull from my
                                      technical and business background in both cloud and on-premises
                                      solutions to make your aspirations a reality!



                                      Experience
                                      Google
                                      Managing Director of Customer Engineering - Google Cloud
                                      December 2019 - Present (1 year 2 months)
                                      As the leader for Google Cloud Customer Engineering organization, I am
                                      responsible for working directly with customers to grow their businesses -
                                      both through the development of go-to-market partnerships and through the
                                      adoption of technology platforms.


                                      My organization works with customers to solve complex business and
                                      technology problems through the joint solution design and implementation
                                      of platforms for IoT, modern web applications, containerized applications,
                                      hybrid/multi-cloud, machine learning, legacy enterprise applications, high-
                                      performance computing, big data & analytics, devops, storage/backup &
                                      disaster recovery, security and more. We work with customers to build these



                                                                          Page 1 of 4
Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 16 of 18

                   solutions directly on Google Cloud Platform, GSuite, Android and Chrome as
                   well as with Google Technology Partner solutions and Open Source platforms.


                   EY
                   Executive Director - Digital Advisory: Cloud
                   March 2019 - December 2019 (10 months)
                   Americas

                   Building a Better Working World - Advising clients on Business-Focused Digital
                   Transformation.


                   Microsoft
                   2 years 5 months

                   Sr Director, Azure Intelligent Cloud, Financial Services
                   September 2018 - March 2019 (7 months)
                   US Central and West Regions

                   I am responsible for the Azure business for the US Central and West Regions
                   for Microsoft Financial Services, leading an organziation of exemplary
                   professionals to assist our customers ingame-changing solutions designed
                   to allow them to digitally transform their business in a cutting edge, secure,
                   compliant manner utilizing the power of the Microsoft Cloud!

                   Chief Information Security Officer, Financial Services
                   September 2017 - March 2019 (1 year 7 months)
                   Austin, TX

                   Inspiring the Digital Transformation of our Financial Services industry
                   customers by working with them to enable their users and support their
                   customers securely utilizing the Microsoft Cloud.

                   Chief Information Security Officer, Corporate Accounts
                   November 2016 - September 2017 (11 months)
                   Responsible for ensuring customer success and value of the Microsoft
                   Platform. Leading a region of professionals to deliver top customer satisfaction
                   for Microsoft Azure, Office 365, Dynamics 365, by working with them to enable
                   their business to run in the cloud in a secure, compliant manner.


                   Amazon Web Services
                   Sr Leader, Solution Architecture
                   January 2015 - November 2016 (1 year 11 months)
                   Seattle, WA

                   In my role with AWS, I was responsible for the Specialization Solutions
                   Architecture team, supporting the Global Sales Organization. The team was

                                                       Page 2 of 4
Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 17 of 18

                   the leading experts in the areas of Big Data/Analytics, High Performance
                   Computing, Media & Entertainment, Internet of Things (IoT), Security, etc for
                   the AWS team and supported our customers globally. In addition, we worked
                   as the technical liaison to the Product Teams in terms of directions needed to
                   support customers.


                   Microsoft
                   9 years 11 months

                   Director - Solution Sales
                   August 2013 - December 2014 (1 year 5 months)
                   Director of Solution Sales for the South Central US. This includes sales and
                   deployment all productivity and collaboration solutions in the Microsoft stack
                   for Enterprise customers.

                   Technology Sales & Solution Architecture
                   October 2008 - August 2013 (4 years 11 months)
                   Director for Microsoft Online Services responsilble for Canada, LATAM and
                   small portion of South Central US. This included working with field sales
                   teams to close strategic deals throughout the territory as well as working with
                   the Product Teams to develop the vision/strategy for the Online Solutions.

                   Program & Engagement Manager
                   August 2006 - October 2008 (2 years 3 months)
                   Responsible for successful deployment of consulting projects for the Austin
                   and San Antonio customer base. Led company in utilization (375%) and
                   attainment (215%) for the EM role world wide. Also responsible for Program
                   Management of Operations and Reporting for the Serices Business Desk,
                   World Wide Services at Microsoft

                   Solutions Architect
                   February 2005 - August 2006 (1 year 7 months)
                   Austin, TX

                   Responsible for successful architecture and deployment of customer solutions
                   on the Microsoft Platform.


                   NASA
                   4 years 9 months

                   Chief IT Engineer
                   January 2003 - February 2005 (2 years 2 months)




                                                      Page 3 of 4
Case 6:20-cv-00804-ADA Document 47-4 Filed 02/23/21 Page 18 of 18

                   Reporting to the CTO - responsible for agency-wide implementation of
                   collaboration stack, including email, instant messaging and document
                   collaboration.

                   Computer Security Manager
                   February 2002 - January 2003 (1 year)
                   Houston, TX

                   Managed Security planning and implementation processes for the Johnson
                   Space Center IT Organization.

                   Logistical Engineer
                   June 2000 - February 2002 (1 year 9 months)
                   Houston, TX

                   Worked in the Space Station Program Office at the Johnson Space Center
                   supporting logistics within the ISS.


                   Universal Computer Systems
                   Software Engineer
                   May 1999 - May 2000 (1 year 1 month)
                   COBOL Programming for car dealership software, preparing for Y2K then into
                   parts, service and sales systems.




                   Education
                   Texas State University
                   cis, Management Information Systems, General · (1995 - 1999)




                                                          Page 4 of 4
